UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MIHRETU BULTI DASISA,                            )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )           Civil Action No. 06-2142 (RCL)
                                                 )
HOWARD UNIV. BD. OF EDUC.,                       )
                                                 )
               Defendant.                        )


                                       MEMORANDUM

       This matter is before the Court on the Report and Recommendation filed by Magistrate

Judge Deborah A. Robinson on March 1, 2010. The 14-day period during which the parties may

file objections to the Report and Recommendation has expired, see Local Civil Rule 72.3(b), and

neither party has filed objections.

       The plaintiff, Mihretu Bulti Dasisa, submitted this pro se complaint for filing in

November 2006. Naming Howard University Board of Education as the sole defendant, the

complaint alleges that events occurring on or about 1998-99 gave rise to claims of discrimination

under Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq., and a breach of

“educational degree contract.” Compl. at 3; see also id. at 2, 5. The defendant moved to dismiss

the complaint because any claim arising from the events alleged is barred by the applicable three-

year limitations period, see D.C. Code § 12-301(8), and because it failed to state a claim under

Title IX upon which relief could be granted, as there was no allegation of gender discrimination,

the only cognizable discrimination under Title IX. The plaintiff filed an opposition, an amended

opposition and a sur-reply, but did not present evidence to show that his claims were not time-
                                                -2-

barred, that he was alleging discrimination within the ambit of any federal statute, or that he had

a contractual relationship with the defendant. Accordingly, Magistrate Judge Robinson

recommended granting the defendant’s motion to dismiss the complaint for failure to state a

claim upon which relief may be granted. After consideration of the Report and Recommendation

of Magistrate Judge Deborah A. Robinson, the absence of any party’s objection thereto, the entire

record before the Court and the applicable law, the Court will adopt Magistrate Judge Robinson’s

Report and Recommendation and dismiss the complaint for failure to state a claim upon which

relief may be granted.

       A separate final order accompanies this memorandum.


                                                                 /s/
                                                      ROYCE C. LAMBERTH
DATE: March 22, 2010                                  Chief Judge